Appellant stresses only the proposition that the charge of the learned trial court was wrong in that it did not *Page 537 
affirmatively present to the jury the theory of the defense. The matter was discussed at some length in the original opinion. The defensive theory referred to was that appellant went into the box car and got the goods in question with the consent of Mr. Stephens who owned them. In the original opinion reference is made to the charge on this point in which the jury were told that if they believed Stephens gave to appellant permission to go to the box car and take the goods, or if they had a reasonable doubtthereof, they should acquit. We are at a loss to know how the court could have more pointedly submitted appellant's defensive theory. We are cited to Bird v. State, 90 S.W. Rep., 651; Parsons v. State, 206 S.W. Rep., 196, and Adams v. State, 215 S.W. Rep., 301. As we understand the Bird and Parsons cases, supra, the court omitted to instruct the jury that the State must satisfy the jury beyond a reasonable doubt that the defensive theory was not true. In the instant case the court did insert in his charge the very element left out of the two cases mentioned, i.e., did tell the jury that if they believed the accused had Stephns' permission, or if they had a reasonable doubt on such point, they should acquit. The Adams case, supra, is a case which was reversed on the facts, the court holding that it did not show sufficiently a criminal intent.
As stated in our original opinion and as borne out by the record, the case turned on whether the jury believed Stephens, who testified that he had at no time given appellant any consent or direction to take the goods, to the extent that they had no reasonable doubt as to the truth of his testimony, — or whether they believed appellant who asserted that he had such consent. The jury resolved the question against appellant under what seems to us to be an appropriate presentation of the law.
The motion for rehearing is overruled.
Overruled.
               ON APPLICATION FOR STAY OF MANDATE.